DETAILED ACTION
Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance: US 6,531,693 teaches a  transferring and inspection unit of a group of elongated elements that are rod-shaped for smoking articles, including: a forming pocket, having a longitudinal axis which is provided with a hollow housing suitable for housing a group of elongated elements to be inspected; a transporting conveyor of the forming pocket which is configured to advance the pocket along an advancing path through a first inspection position, wherein  the intensity signal of a CCD camera or a CCD-line-scanning chip in subareas of the front ends (24) of the cigarettes and/or the spaces between them is measured and analyzed in the front end area of the batch of cigarettes. There is no teaching or reasonable suggestion in the prior art to include in the apparatus the combination of a first tridimensional inspecting optical assembly configured to perform in successive scanning instants a plurality of first tridimensional optical scans by projecting a first light blade over a first head face of the group, during the advancing of the pocket through the first inspection position; a processing device configured to obtain, for each first tridimensional scan, a respective first scanning line associated with the respective scanning instant and to reconstruct a first tridimensional profile of the first head face based on the plurality of the first scanning lines obtained, in which each scanning line is positioned in the first tridimensional profile in a respective first reference position indicating a corresponding zone of the first head face of the group inspected at the scanning instant, and in which the pocket having a first front face that includes a first shaped surface; and in which moreover the first optical assembly is configured to perform simultaneously with each first tridimensional scan of the first head face also a respective first tridimensional scan of the first shaped surface to obtain a respective further scanning line; and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC YAARY/Examiner, Art Unit 1747